Citation Nr: 1133286	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent for Type II diabetes mellitus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2010, the Board remanded the initial rating claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The issues of entitlement to higher initial ratings for PTSD and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following disabilities: PTSD, rated as 30 percent disabling effective July 11, 2003; Type II diabetes mellitus with erectile dysfunction, impaired renal function and mild non-proliferative diabetic retinopathy of the left eye, currently evaluated as 20 percent disabling effective July 11, 2003; peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling effective November 19, 2008; peripheral neuropathy of the right upper extremity, currently evaluated as 20 percent disabling effective November 19, 2008; peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling effective November 19, 2008; and peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling effective November 19, 2008.

2.  The Veteran's service-connected disabilities render him unable to maintain and obtain substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally, the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Veteran has appealed the RO's August 2004 rating decision which assigned an initial 30 percent rating for PTSD, and an initial 20 percent rating for diabetes mellitus.  In October 2006, the Veteran filed a claim for TDIU benefits based upon all of his service-connected disabilities.

In a rating decision dated June 2007, the RO specifically denied a TDIU claim.  Notably, the Veteran did not meet the schedular requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) as he did not have one disability ratable as 40 percent disabling or more.

By letter dated June 23, 2007, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  Additionally, the Veteran did not submit any new evidence of unemployability within one year of the June 2007 decision to require reconsideration of that decision.  See 38 C.F.R. § 3.156(b).  As such, the June 2007 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

By rating action dated February 2009, the RO granted service connection for peripheral neuropathy of both upper and lower extremities.  At that time, the RO assigned 20 percent ratings for each upper and lower extremity effective November 19, 2008.  

For purposes of determining eligibility for a TDIU rating under 38 C.F.R. § 4.16(a), the disability ratings for the service-connected peripheral neuropathy of the upper and lower extremities may be combined.  38 C.F.R. § 4.16(a)(1).  Thus, effective November 19, 2008, the Veteran became eligible for consideration of a schedular rating for TDIU under 38 C.F.R. § 4.16(a).

Nonetheless, the record before the Board in January 2010 did not reveal any new allegations of unemployability due to service-connected disability.  Rather, on VA Compensation and Pension (C&P) examination in November 2008, the Veteran reported working on 90 liens from his own business collection agency.  As such, the TDIU issue had not been reasonably raised at the time of the January 2010 Board remand decision.

In July 2011, the Veteran submitted a written statement alleging unemployability due to service-connected disability.  In support of this allegation, the Veteran submitted copies of his tax returns showing no earned income for the years 2007 and 2008.  He also submitted a witness statement describing the Veteran's limitations in performing activities of daily living.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

The Board further observes that Congress has created the Veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a duty to fully and sympathetically develop a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Additionally, the Court has stated that VA has a duty to "maximize benefits" by considering all potentially applicable compensation criteria.  Buie v. Shinseki, 24 Vet. App. 242, 251 (2011). 

In light of the Veteran's allegations and principles enunciated in Rice, Jaquay and Buie, the Board finds that the issue of entitlement to TDIU is currently on appeal as part and parcel of the initial ratings on appeal.  The Board will list the TDIU issue as a separate claim for administrative purposes.

In connection with this claim, the Board notes that the Veteran submitted additional evidence to the RO on July 6, 2011 prior to transfer of the record to the Board on July 18, 2011.  Procedurally, this would require remand of the case to the RO for initial consideration of this evidence in the first instance.  38 C.F.R. § 19.37(a).  However, as addressed below, the Board may grant this benefit at this time with no prejudice accruing to the Veteran.  As such, the Board will proceed to adjudicate this claim.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Effective November 19, 2008, the Veteran has held a combined 80 percent service-connected disability rating.  He holds separate 20 percent ratings for peripheral neuropathy involving the upper and lower extremities which, for purposes of 38 C.F.R. § 4.16, may be combined.  38 C.F.R. §§ 4.16(a)(1), 4.25.  Thus, the Veteran became eligible for consideration of a schedular rating for TDIU under 38 C.F.R. § 4.16(a) on November 19, 2008.

The Board first observes that, since November 19, 2008, the Veteran has held a combined 80 percent rating for service-connected disability.  See 38 C.F.R. §§ 4.25, 4.26.  This rating, in and of itself, suggests that the Veteran retains very little residual industrial capacity due to service-connected disabilities.

The Veteran has submitted tax return information reflecting no earned income since 2007.  Thus, the credible evidence shows that the Veteran is not currently engaged in substantially gainful employment.  Historically, the Veteran has reported completing two years of college education.  For many years, the Veteran owned his own collection agency.

The VA C&P psychiatric examiner in April 2010 found that the Veteran's service-connected psychiatric impairment resulted in occasional decrease in work effectiveness with intermittent periods of inability to perform occupational tasks.  An April 2010 VA diabetes mellitus examiner diagnosed the Veteran with poorly controlled diabetes mellitus due to noncompliance with medications.  It was opined that there was insufficient evidence that the Veteran should be considered unemployable due to diabetic concerns.

Thus, the above-mentioned opinions tend to weigh against a finding of unemployability due to service-connected disability.

However, the April 2010 VA examiners did not discuss the effects that the Veteran's service-connected peripheral neuropathy of the upper and lower extremities has upon his employability.  VA examination in November 2008 showed that the Veteran's upper extremities demonstrated diminished reflexes while his lower extremities had no reflexes at the knees and ankles.  A ten gram monofilament test revealed no sensation at all.  Clearly, the Veteran's peripheral neuropathy disability is significantly disabling as represented by the 20 percent ratings assigned for each extremity.

The Board must also acknowledge the statements provided by the Veteran and his friend.  The Veteran describes "INTENSE NEUROPATHY" which interferes with his sleep and causes early awakening due to pain.  He attributes the loss of his personal business, which he maintained for more than 25 years, to the effects of service-connected disability.  The Veteran also reports an inability to keep up to work demands as a result of fatigue, lack of sleep and neurologic pain.

The Veteran's friend has observed a loss of mobility of the Veteran due to neuropathy, which requires some assistance in activities of daily living.

Addressing this matter in a practical manner, and considering the compensable service-connected impairments involving the Veteran's psychiatric, endocrine and neurologic systems with particular attention given to the loss of reflexes and sensation in each upper and lower extremity, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  38 U.S.C.A. § 5107.  In this context, the Veteran's report of an inability to keep up with work demands is consistent with the medical evidence of record.  The appeal on this issue, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, the Board is granting the Veteran's claim for TDIU benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

The claim of entitlement to TDIU is granted.


REMAND

On July 6, 2011, the Veteran submitted additional evidence to the RO prior to transfer of the record to the Board on July 18, 2011.  The provisions of 38 C.F.R. § 19.37(a) instruct that the case should be referred to the RO for review and disposition, including the issuance of a supplemental statement of the case if necessary.  The claims, therefore, are remanded to the RO for review of the newly submitted evidence in the first instance.

In light of the grant of TDIU, the Veteran may wish to consider withdraw of these claims (in writing, in consultation with his representative).  Unless the VA receives a written withdraw of these claims, the VA must proceed to adjudicate the remaining claims, notwithstanding the award of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Central California VA Health Care System since March 20, 2010.

2.  Thereafter, readjudicate the claims on appeal including review of all evidence associated with the claims folder since the supplemental statement of the case issued in June 2011.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


